Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1, 7 and 23, the prior art of record fails to show a mixer generating a radio frequency transmit signal, the mixer comprising: a load portion connected between an input terminal of a first power voltage and an 5output terminal of the radio frequency transmit signal and configured to adjust a magnitude of the radio frequency transmit signal; a first switching unit connected to an output terminal of the radio frequency transmit signal, and configured to perform a first switching operation in response to a plurality of local oscillation signals; and  10a second switching unit connected between the first switching unit and an input terminal of a second power voltage, lower than the first power voltage, and configured to perform a second switching operation in response to a plurality of baseband signals, wherein the plurality of local oscillation signals includes an I+ baseband signal, an I- baseband signal, a Q+ baseband signal, and a Q- baseband signal, and  15wherein the second switching unit includes a first branch performing a first switching operation under control of the I+ baseband signal and the Q+ baseband signal, a second branch performing a second switching operation under control of the I- baseband signal and the Q- baseband signal, a third branch performing a third switching operation under control of the Q+ baseband signal and the I- baseband signal, and a fourth branch performing a fourth 20switching operation under control of the Q- baseband signal and the I+ baseband signal.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lakdawala taches a phase shifting mixer representing at least one linear mode to generate a differential baseband output signal.
Nentwig teaches a leakage calibration for a frequency converter.
Otaka teaches a transmitter using cartesian loop.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH C LE whose telephone number is (571)272-5027.  The examiner can normally be reached on 7:30 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THANH C. LE
Examiner
Art Unit 2646



/THANH C LE/Primary Examiner, Art Unit 2646                                                                                                                                                                                                        8/18/21